Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 13, Applicant claims that the noise blocking material is an “electrically insulating material”.  The originally filed disclosure does not disclose this.  Applicant discloses that the noise blocking material can be made from ferrite, but this is much more narrow than what is being claimed in claim 13.
Claim Interpretation
In claim 1, Applicant uses the phrases “a communication connector configured to be connectable to a communication wire” and “a power supply connector configured to be connectable to a power supply wire”.  By using the term “connectable” rather than “connected” in these phrases, Applicant is not actually claiming the presence of a communication wire or a power supply wire.  The claims, therefore, read very broadly in that they require only two generic connectors where one of them has a noise blocking material that are connected to a battery. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milroy (US 2019/0148876).
Regarding claims 1, 9 and 10, Milroy discloses a battery pack for a boat (see abstract) connector (120) located in a pack case of a battery pack (100) including a battery management system (that receives/sends data, as implied in paragraph 19 which discloses receiving and sending data to/from the battery via signal lines 165), the battery pack connector comprising: 
a communication connector (connection elements 175, paragraph 21) configured to be connectable to a communication wire (communication wire 165, as disclosed in paragraph 21) for exchanging information with the battery management system (see paragraph 19 and 21 which discloses that data is transmitted to and from the battery through conduit 165 and connector 175); and 
a power supply connector (high voltage connector 123) configured to be connectable to a power supply wire (wires 163) for supplying driving power to the battery management system (see paragraph 19 which discloses high voltage wires 163 delivering power from the battery), the power supply connector including at least a first power supply conductor embedded in a noise blocking material (such as metal flange 181 which is made out of metal which will shield the lines from electromagnetic interference, see paragraph 20). 

Claim(s) 1-3, 6, 8 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talend (US 4,863,401).
Regarding claims 1, 13 and 14, Talend discloses a battery pack connector located in a pack case of a battery pack including a battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the battery pack connector, see MPEP §2111.02(II), the battery pack connector comprising: 
a communication connector (any of the slots in 51 that give access to the wires 52a-h) configured to be connectable to a communication wire for exchanging information with the battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the communication connector and does not claim any additional structure); and 
a power supply connector (any of the slots in 51 that give access to the wires 52a-h) configured to be connectable to a power supply wire for supplying driving power to the battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the power supply connector and does not claim any additional structure), the power supply connector including at least a first power supply conductor embedded in a noise blocking material (wires 52a-h which are embedded/encased in ferrite sleeve 57, see Fig.6).
Regarding claims 2 and 15, Talend further discloses a power supply housing (60) including the noise blocking material (as depicted in Fig. 6), and 
wherein the first power supply conductor includes a metal material (electrical conducting wires 15a-h); 
having a first end and a second end exposed to an outside of the power supply housing (see Fig. 6 which illustrates the wires extending through the housing 60 with portions outside the housing on either side).  
Regarding claim 6, Talend further discloses the power supply connector comprises at least a second power supply conductor inside the power supply housing (multiple wires 52a-h can function as power supply connectors), wherein the first and second power supply conductors have bent shapes to form uneven portions (multiple wires 52a-h must be bent in uneven ways to be placed into the slots as depicted in Fig. 6).  
Regarding claim 8, Talend further discloses the communication connector comprises: a communication housing including a polymer material (such as plastic portion 52), and at least one communication conductor including a metal material (electrically conductive wire 52a-h), embedded inside the communication housing (as depicted in Fig. 6), and having a first end and a second end exposed to an outside of the communication housing (see Fig. 6 which illustrates the wires extending through the housing 52 with portions outside the housing on either side).  
Regarding claim 3, Talend further discloses the first power supply conductor is bent at least once inside the power supply housing (see Figs 5-7 which illustrate a central wire comprising multiple wires which are bent in the horizontal and vertical direction ever so slightly to align with the slots that wires 52a-h are place).  
Regarding claim 16, Talend further discloses a length of the first power supply conductor within the power supply housing is longer than a distance between the first and second ends (due to the bending of the power supply conductor, the conductor is not in a perfectly straight line which will require a distance longer than the end to end of the housing in order to extend end to end, as depicted in Fig. 6).

Claim(s) 1,3,5 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maesoba (US 2017/0256892).
Regarding claims 1, 13 and 14, Maesoba discloses a battery pack connector located in a pack case of a battery pack including a battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the battery pack connector, see MPEP §2111.02(II), the battery pack connector comprising: 
a communication connector (any of the slots 32 that give access to the wires 11-14) configured to be connectable to a communication wire for exchanging information with the battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the communication connector and does not claim any additional structure); and 
a power supply connector (any of the slots 32 that give access to the wires 11-14) configured to be connectable to a power supply wire for supplying driving power to the battery management system (this limitation does not further limit the claim as it is directed toward an intended use of the power supply connector and does not claim any additional structure), the power supply connector including at least a first power supply conductor embedded in a noise blocking material (wires 11a to 11c which are embedded/encased in shielded portion 170, 173A, see paragraphs 171-172 and Fig. 66).
Regarding claim 3, Maesoba further discloses the first power supply conductor is bent at least once inside the power supply housing (see Fig. 68 which illustrate a central wire 19 comprising multiple wires (11A-C) which are bent in the horizontal and vertical direction ever so slightly to align with the terminals that wires 11a-c are placed).  
Regarding claim 5, Maesoba further discloses the power supply connector comprises at least a second power supply conductor (any of the wires in Fig. 64 can function as a power supply connector), wherein the first and second power supply conductors are arranged at different locations in an up-and-down direction (see Fig. 64 where some conductors (11-14) go above plate 171 and some go below plate 171), wherein each of the first and second power supply conductors is bent in the up-and-down direction (to allow placement above and below plate 171) and located at different locations in a horizontal direction (conduits are terminals 101, where all wires connect to, are arranged horizontally to each other).  
Regarding claim 11, Maesoba further discloses the power supply connector and the communication connector are adjacent to one another, and wherein the noise blocking material is positioned within the power supply connector and not within the communication connector (see Fig. 64 which illustrates that the noise blocking material covering/encasing some wires/conductors but not the others).  
Regarding claim 12, Maesoba further discloses the power supply connector includes at least a second power supply conductor (any of the conductors of Maesoba can function as power supply connector) embedded in the noise blocking material, and wherein the noise blocking material is disposed between the first and second power supply conductors (see Fig. 66 which illustrates the noise blocking material 173a, 173b which embed/ecase conductors 11 and as well as provide a portion of the shield that is between these conductors).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talend (US 4,863,401) in view of Miyakawa (US 9,172,187).
Regarding claims 4 and 7, Talend discloses a connector to electrically connect a device to a source of power/data and teaches bent wires within the housing, but does not go into detail regarding how much the conductors are bent.  
Miyakawa also discloses a connector for a power/data supply (see abstract).
Miyakawa teaches a 90 degree bend in the connector which translates into a 90 degree bend in the conductors (53, as depicted in Fig. 1) such that a right angle is formed in the connector.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the 90 degree bend of Miyakawa to the connector of Talend in order to accommodate Talend to different configurations of a connector, such as one which requires a 90degree connector.  Furthermore, such a modification would result I the conductors of modified Talend to be bend in 3 different directions.

Allowable Subject Matter
The indicated allowability of claims 5 and 7 is withdrawn in view of the newly discovered reference(s) to Talend and Maesoba.  Rejections based on the newly cited reference(s) are abovie.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  Applicant has amended the claims to recite that the power supply connector is “embedded” in a noise blocking material.  It is the position of the office that Applicant’s definition of “embedded” is too narrow.  Embedded is a term that is defined as “something that is encased in a surrounding substance”.  The configuration of Milroy fits this definition as the conductor is encased within the surrounding flange.
An amendment that further defines how the conductor, and specifically the 3 dimensional bends of the conductor, are embedded in the noise reducing material where the noise reducing material is ferrite would be beneficial in removing the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725